            Case: 1:18-cv-04882 Document #: 15-2 Filed: 12/19/18 Page 1 of 1 PageID #:98

                                                                  Eii^MiiiMS
                                                             Stt
                                                                                     »i
                                                                   ISI


                                     DECLARATIONOF GHALIAH OBAISI
                   I, GHALIAH OBAISI, declareunder
                                                penaltyofpeijury,
                                                                thatI havepersonalknowledge

            ofthe facts set forthherein,that I am competentto testily, andthat if called to testify, would

            state as follows:

                   1.     I am the dulyappointed
                                              INDEPENDENT EXECUTOR ofthe estate ofSALEH

            OBAISI, deceased.

                  Q.,     In lieu of personalservice upon
                                                        me ofanySuggestion
                                                                         ofDeath, Motionfor

            Substitution
                       ofParty, andanycorrelatingNotice ofMotion,related to Saleh Obaisi, M.D..

            deceased,I will accepttimely service viaemail at obaisiestate@gmail.com
                                                                                  , assuming
                                                                                           a coKfof

            the email andanyattachmentstheretois also sent via email to the attorneysofrecordfirom

            CassidaySchade,LLP forthisparticularcase.

                   3.     If the Plaintiffperfects timely service ofanySuggestion
                                                                                ofDeathi,^otion
                                                                                              for

            Substitution
                       ofParty, andanycorrelatingNotice ofMotion,related to Saleh Obaisi, M.D.,

                    L,
                                H




                                                                                  is trueandcoirect
       w.
iiHW

Wi&i


                                                      GHALl^ffBAISl


                                                        t
                                                      DATE:.,3.///^^^-
